UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      11/21/2019
 Nelson Centeno,

                               Plaintiff,
                                                          1:16-cv-02393 (VSB) (SDA)
                   -against-
                                                          ORDER SCHEDULING
 City of New York et al,                                  SETTLEMENT CONFERENCE

                               Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

December 17, 2019 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street,

New York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at http://www.nysd.uscourts.gov/judge/Aaron.

SO ORDERED.

DATED:        New York, New York
              November 21, 2019

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
